DETAILED ACTION
Remarks
The instant application was filed on 30 September 2020 and claims priority to US 16/224,013 filed on 18 December 2018 and US 15/278,936 filed on 28 September 2016.
Preliminary amendments were also filed 12 October 2020. With these amendments, Applicant cancels claim 1, adds new claims 2-21 and amends the first paragraph of the specification.
Claims 2-21 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner Notes
Examiner cites particular columns, paragraphs, figures and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 2-8 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
As to claim 2, the claim is directed to “at least one storage device or storage disk comprising instructions that, when executed by at least one processor” cause certain steps to be performed. The specification provides no special definition of “at least one storage device” or any other description that suggests such a device does not include a transitory signals and a transitory signal is plainly a storage device because signals are capable of storing information. Thus, under the broadest reasonable interpretation in light of the specification, the claim is directed to a transitory signal, per se. Transitory signals per se, are not patentable subject matter. See M.P.E.P. § 2106.03(I).
As to claims 2-8, the claims are dependent on claim 2, do not cure the deficiencies of that claim and are rejected for the same reasons.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 10 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As to claim 3, the claim recites that the instructions cause the processor to “register a third configuration of the software installed on the programmable device, an update from the second configuration.” It is not clear what the “an update…” language of the claim requires. For example, does the claim require an update registered in addition to registering the third configuration or does it require that the third configuration is itself an update from the second configuration? For the purposes of examination, the third configuration will be interpreted as the update from the second configuration.

Claims 10 and 16 are indefinite and rejected for the same reasons as claim 3.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 2-5, 8-11, 14-18 and 21 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Ford (US 2016/0261690) (art of record – hereinafter Ford).

As to claim 2, Ford discloses at least one storage device or storage disk comprising instructions that, when executed, cause at least one processor of a programmable device (e.g., Ford, par. [0125]) to at least: 
register, on a distributed ledger of a blockchain, a first configuration of software installed on the programmable device, the first configuration applied by a first update entity; (e.g., Ford, par. [0083]: a provider 315 [first update entity] publishes (326) a configuration message; par. [0093]: the device [programmable device] completes (520) the installation and configuration process; par. [0094]: the device may send a response message to the provider/message sender, to a third party or both. The message may indicate successful completion of the configuration; par. [0043]: a data structure which may be referred to herein as a secure distributed transaction ledger or a block chain; par. [0065]: the block chain 205 may be used receive or send messages to a device or devices using the block chain. Consider by way of example, a message in block 210 of block chain 205 [i.e., the response message above is put in a block in the block chain])
transmit a first notification indicative of the first configuration of the software to a second update entity; (e.g., Ford, par. [0094]: the message may indicate successful completion of the configuration; par. [0044]: the ledger is maintained publicly “(i.e., all nodes can get a copy of the ledger)” [so a message in a block, such as the one above, can be transmitted to all other nodes, i.e., at least a second update entity])
detect an update of the software installed on the programmable device, the update from the first configuration to a second configuration applied by the second update entity; (e.g., Ford, par. [0096] obtaining updated code for the device may be obtained in the same way in which the initial configuration was obtained; par. [0097]: should the previous source fail to 
register, on the distributed ledger, the second configuration of the software installed on the programmable device; (e.g., Ford, par. [0094]: the device may send a response message to the provider/message sender, to a third party or both. The message may indicate successful completion of the configuration; par. [0065]: the block chain 205 may be used receive or send messages to a device or devices using the block chain. Consider by way of example, a message in block 210 of block chain 205 [i.e., the response messages of each configuration are put in a block in the block chain]) and 
transmit a second notification indicative of the second configuration of the software to the first update entity (e.g., Ford, par. [0043]: a data structure which may be referred to herein as a secure distributed transaction ledger or a block chain; par. [0044]: the ledger is maintained publicly “(i.e., all nodes can get a copy of the ledger)” [so a message in a block, such as the one above, can be transmitted all other nodes, i.e., which would include the first entity])

As to claim 3, Ford, discloses the at least one storage device or storage disk of claim 2 (see rejection of claim 2 above), Ford further discloses:
wherein the instructions, when executed, cause the at least one processor to register a third configuration of the software installed on the programmable device on the distributed ledger, an update from the second configuration to the third configuration applied by the first update entity (e.g., Ford, par. [0096] obtaining updated code for the device 

As to claim 4, Ford discloses the at least one storage device or storage disk of claim 2 (see rejection of claim 2 above), Ford further discloses:
wherein the instructions, when executed, cause the at least one processor to register the first configuration of the software on the distributed ledger by committing the first configuration of the software to the distributed ledger (e.g., Ford, par. [0050]: a node that is functioning as a mining node will collect a set of transactions [i.e., messages, like those indicating successful configuration cited above] and group them into a prototype block for inclusion as the next block; par. [0051]: the prototype block will only be included in the generally available block chain if its checksum identifier meets certain constraints).

As to claim 5, Ford discloses the at least one storage device or storage disk of claim 2 (see rejection of claim 2 above), Ford further discloses:
 wherein the instructions, when executed, cause the at least one processor to transmit the second configuration of the software to the first update entity (e.g., Ford, par. [0083]: provider 315 publishes (326) a configuration message, which is added (340) to the block chain; par. [0084]: the configuration message may include the configuration data; par. [0043]: a 

As to claim 8, Ford discloses the at least one storage device or storage disk of claim 2 (see rejection of claim 2 above), Ford further discloses wherein the instructions, when executed, cause the at least one processor to: 
register the first configuration of the software on the distributed ledger by generating a first block for the blockchain; (e.g., Ford, par. [0043]: a data structure which may be referred to herein as a secure distributed transaction ledger or a block chain; par. [0083]: provider 315 publishes (326) a configuration message, which is added (340) to the block chain; par. [0084]: the configuration message may include the configuration data; par. [0094]: the device may send a response message to the provider/message sender, to a third party or both. The message may indicate successful completion of the configuration; par. [0065]: the block chain 205 may be used receive or send messages to a device or devices using the block chain. Consider by way of example, a message in block 210 of block chain 205) and
 register the second configuration of the software on the distributed ledger by generating a second block for the blockchain (e.g., Ford, par. [0096]: a task of obtaining updated code may be obtained in a manner the same or similar way in which the initial configuration was obtained [i.e., by registering this update (second configuration) on the distributed ledger/block chain as set forth above]).

As to claim 9, Ford discloses: a system comprising: 
memory including instructions; (e.g., Ford, par. [0125]) and 
at least one processor (e.g., Ford, par. [0125]) to: 
commit, to a distributed ledger of a blockchain, a first configuration of software installed on a programmable device, the first configuration applied by a first update entity; (e.g., Ford, par. [0083]: a provider 315 [first update entity] publishes (326) a configuration message; par. [0093]: the device [programmable device] completes (520) the installation and configuration process; par. [0094]: the device may send a response message to the provider/message sender, to a third party or both. The message may indicate successful completion of the configuration; par. [0043]: a data structure which may be referred to herein as a secure distributed transaction ledger or a block chain; par. [0065]: the block chain 205 may be used receive or send messages to a device or devices using the block chain. Consider by way of example, a message in block 210 of block chain 205 [i.e., the response message above is put in a block in the block chain]; par. [0050]: a node that is functioning as a mining node will collect a set of transactions and group them into a prototype block for inclusion as the next block; par. [0051]: the prototype block will only be included in the generally available block chain if its checksum identifier meets certain constraints)
transmit a first notification indicative of the first configuration of the software to a second update entity; (e.g., Ford, par. [0094]: the message may indicate successful completion of the configuration; par. [0044]: the ledger is maintained publicly “(i.e., all nodes can get a copy of the ledger)” [so a message in a block, such as the one above, can be transmitted to other nodes, i.e., at least a second update entity])
detect an update of the software installed on the programmable device, the update from the first configuration to a second configuration applied by the second update entity; (e.g., Ford, par. [0096] obtaining updated code for the device may be obtained in the same way in which the initial configuration was obtained; par. [0097]: should the previous source fail to respond timely, the device may discover potential replacements [so a second source (entity) may apply an update from a first configuration to a second]; par. [0094]: the device may send a response message to the provider/message sender, to a third party or both. The message may indicate successful completion of the configuration [i.e., update is detected])
commit, to the distributed ledger, the second configuration of the software installed on the programmable device; (e.g., Ford, par. [0094]: the device may send a response message to the provider/message sender, to a third party or both. The message may indicate successful completion of the configuration; par. [0065]: the block chain 205 may be used receive or send messages to a device or devices using the block chain. Consider by way of example, a message in block 210 of block chain 205 [i.e., the response messages of each new configuration are put in a block in the block chain]; par. [0050]: a node that is functioning as a mining node will collect a set of transactions and group them into a prototype block for inclusion as the next block; par. [0051]: the prototype block will only be included in the generally available block chain if its checksum identifier meets certain constraints) and 
transmit a second notification indicative of the second configuration of the software to the first update entity (e.g., Ford, par. [0043]: a data structure which may be referred to herein as a secure distributed transaction ledger or a block chain; par. [0044]: the ledger is maintained publicly “(i.e., all nodes can get a copy of the ledger)” [so a message in a block, such as the one above, can be transmitted all other nodes, i.e., which would include the first entity]).

As to claim 10 Ford discloses the system of claim 9 (see rejection of claim 9 above), Ford further discloses:
 wherein the at least one processor is to commit a third configuration of the software installed on the programmable device to the distributed ledger, an update from the second configuration to the third configuration applied by the first update entity  (e.g., Ford, par. [0096] obtaining updated code for the device may be obtained in the same way in which the initial configuration was obtained; par. [0097]: should the previous source fail to respond timely, the device may discover potential replacements [i.e., second, third, fourth, fifth, etc. entities can provide additional configurations]; par. [0093]: the device [programmable device] completes (520) the installation and configuration process; par. [0094]: the device may send a response message to the provider/message sender, to a third party or both [by committing the message in the distributed ledger, see rejection of claim 9 above]). 

As to claim 11 it is a system claim having limitations substantially the same as those of claim 5. Accordingly, it is rejected for substantially the same reasons.

As to claim 14, Ford discloses the system of claim 9 (see rejection of claim 9 above), Ford further discloses wherein the at least one processor is to: 
commit the first configuration of the software to the distributed ledger by generating a first block for the blockchain; (e.g., Ford, par. [0043]: a data structure which may be referred to herein as a secure distributed transaction ledger or a block chain; par. [0083]: provider 315 publishes (326) a configuration message, which is added (340) to the block chain; and 
commit the second configuration of the software to the distributed ledger by generating a second block for the blockchain (e.g., Ford, par. [0096]: a task of obtaining updated code may be obtained in a manner the same or similar way in which the initial configuration was obtained [i.e., by committing this update (second configuration) on the distributed ledger/block chain as set forth above]).

As to claim 15 it is a method claim having limitations substantially the same as those of claim 1. Accordingly, it is rejected for substantially the same reasons.

	As to claim 16, it is a method claim having limitations substantially the same as those of claim 3. Accordingly, it is rejected for substantially the same reasons.

As to claim 17, it is a method claim having limitations substantially the same as those of claim 4. Accordingly, it is rejected for substantially the same reasons.

As to claim 18, it is a method claim having limitations substantially the same as those of claim 5. Accordingly, it is rejected for substantially the same reasons.

	As to claim 21, it is a method claim having limitations substantially the same as those of claim 8. Accordingly, it is rejected for substantially the same reasons.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US 2016/0261690) in further view of Chiyo et al. (US 20110067023) (art made of record – hereinafter Chiyo)

As to claim 6, Ford discloses the at least one storage device or storage disk of claim 2 (see rejection of claim 2 above), but forth does not explicitly disclose wherein the instructions, when executed, cause the at least one processor to transmit the first notification in response to a request from the second update entity to update the software.
However, in an analogous art, Chiyo discloses:
 wherein the instructions, when executed, cause the at least one processor to transmit the first notification in response to a request from the second update entity to update the software (e.g., Chiyo, par. [0064]: the management apparatus [second update entity transmits the second installation request to the intermediary apparatus 200; par. [0065] the 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Ford, which transmits a notification indicating a first configuration to a second update entity, by incorporating transmitting the notification in response to a request from the second update entity to update the software, as taught by Chiyo, as Chiyo would provide the advantage of a means for the second entity to request that other entities apply an update to a programmable device and a means for the second entity to know that its request was fulfilled. (See Chiyo, pars. [0064-0065]).

As to claim 12, it is a system claim having limitations substantially the same as those of claim 6. Accordingly, it is rejected for substantially the same reasons.

As to claim 19, it is a method claim having limitations substantially the same as those of claim 6. Accordingly, it is rejected for substantially the same reasons.

Claims 7, 13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Ford (US 2016/0261690) in further view of Parker et al. (US 2008/0209555) (art made of record – hereinafter Parker).

As to claim 7, Ford discloses the at least one storage device or storage disk of claim 2 (see rejection of claim 2 above), Ford further discloses:
wherein the instructions, when executed, cause the at least one processor to register the first configuration of the software on the distributed ledger prior to transmitting the first notification to the second update entity (e.g., Ford, par. [0083]: provider 315 publishes (326) a configuration message, which is added (340) to the block chain; par. [0084]: The devices takes one or more actions based on the configuration message. For example, the configuration message may include the configuration data; par. [0094]: the message [notification to a second entity, see above] may indicate successful completion of the configuration) and
the first update entity and the second update entity (see rejection of claim 2 above).
Ford does not explicitly disclose transmitting the notification based on a contract between the programmable device, the first update entity, and the second update entity.  
However, in an analogous art, Parker discloses:
transmitting the notification based on a contract between the programmable device, the first entity, and the second entity (e.g., Parker, par. [0041]: in response to determining that contract 106 has changed, a notification is sent to inform selected users of composite application 122 that the contract has changed).
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Ford, which discloses a fist update entity, second update 

As to claim 13, Ford discloses the at least one storage device or storage disk of claim 9 (see rejection of claim 2 above), Ford further discloses:
wherein the at least one processor is to commit the first configuration of the software on the distributed ledger prior to transmitting the first notification to the second update entity (e.g., Ford, par. [0083]: provider 315 publishes (326) a configuration message, which is added (340) to the block chain [adding blocks to the chain including committing, see above]; par. [0084]: The devices takes one or more actions based on the configuration message. For example, the configuration message may include the configuration data; par. [0094]: the message [notification to a second entity, see above] may indicate successful completion of the configuration) and
the first update entity and the second update entity (see rejection of claim 2 above).
Ford does not explicitly disclose transmitting the notification based on a contract between the programmable device, the first update entity, and the second update entity.  
However, in an analogous art, Parker discloses:
transmitting the notification based on a contract between the programmable device, the first entity, and the second entity (e.g., Parker, par. [0041]: in response to determining that 
It would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify Ford, which discloses a fist update entity, second update entity and programmable device and notifying successful completion of an update configuration, by incorporating transmitting the notification based on a contract between the programmable device, the first entity and the second entity, as taught by Parker, as Parker would provide the advantage of a means for the entities to determine whether they are affected by the changes to the programmable device. (See Parker, par. [0007]).

As to claim 20, it is a method claim having limitations substantially the same as those of claim 7. Accordingly, it is rejected for substantially the same reasons.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TODD AGUILERA whose telephone number is (571)270-5186.  The examiner can normally be reached on M-F 9:30AM - 6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/TODD AGUILERA/Primary Examiner, Art Unit 2196